610 So. 2d 62 (1992)
Jay SUNDAY, Appellant,
v.
Judith SUNDAY, Appellee.
No. 91-2675.
District Court of Appeal of Florida, Third District.
December 8, 1992.
Elser, Greene & Hodor, Miami, for appellant.
David H. Nevel, Miami Beach, for appellee.
Before NESBITT, BASKIN and LEVY, JJ.
PER CURIAM.
The husband appeals the trial court's final judgment of dissolution of marriage. We affirm except for the amount the trial court awarded the wife in attorney's fees. Because the trial court failed to make specific findings regarding the number of hours reasonably expended and a reasonable hourly rate for the attorney's services, we must reverse the attorney fee award and remand to the trial court with orders to make the requisite findings. Florida Patient's Compensation Fund v. Rowe, 472 So. 2d 1145 (Fla. 1985), modified on other grounds by, Standard Guar. Ins. Co. v. Quanstrom, 555 So. 2d 828 (Fla. 1990). All other points are without merit.
Affirmed in part, reversed in part, and remanded.